Exhibit 10.02

SECURITY AGREEMENT

This SECURITY AGREEMENT, dated as of December 22, 2015 (this “Agreement”), is
entered into by and between BLU Autoworks LLC, a Delaware limited liability
company (the “Grantor”), in favor of Deer Valley Corporation, a Florida
corporation (the “Secured Party”).

WHEREAS, on the date hereof, the Secured Party has made a loan to the Grantor in
an aggregate principal amount of up to $4,000,000 (the “Loan”), evidenced by
that certain Secured Convertible Note of even date herewith (as amended,
supplemented or otherwise modified from time to time, the “Note”) made by the
Grantor and payable to the order of the Secured Party.

WHEREAS, this Agreement is given by the Grantor in favor of the Secured Party to
secure the payment and performance of all of the Secured Obligations (as defined
below); and

NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1. Definitions.

(a) Unless otherwise specified herein, all references to Sections and Schedules
herein are to Sections and Schedules of this Agreement.

(b) Unless otherwise defined herein, terms used herein that are defined in the
UCC shall have the meanings assigned to them in the UCC. However, if a term is
defined in Article 9 of the UCC differently than in another Article of the UCC,
the term has the meaning specified in Article 9.

(c) For purposes of this Agreement, the following terms shall have the following
meanings:

“Collateral” has the meaning set forth in Section 2.

“Copyrights” means all of the following now owned or hereafter acquired by the
Grantor: (i) all copyrights, registrations and applications therefor, (ii) all
renewals and extensions thereof, (iii) all income, royalties, damages and
payments now and hereafter due or payable or both with respect thereto,
including, without limitation, damages and payments for past or future
infringements or misappropriations thereof, (iv) all rights to sue for past,
present and future infringements or misappropriations thereof, and (v) all other
rights corresponding thereto throughout the world.

“Event of Default” has the meaning set forth in the Note.



--------------------------------------------------------------------------------

“First Priority” means, with respect to any lien and security interest purported
to be created in any Collateral pursuant to this Agreement, such lien and
security interest is the most senior lien to which such Collateral is subject
(subject only to liens permitted under the Note).

“Patents” means all of the following now or hereafter owned by the Grantor:
(i) all patents and patent applications, (ii) all inventions and improvements
described and claimed therein, (iii) all reissues, divisions, continuations,
renewals, extensions and continuations-in-part thereof, (iv) all income,
royalties, damages and payments now and hereafter due and/or payable to the
Grantor with respect thereto, including, without limitation, damages and
payments for past or future infringements or misappropriations thereof, (v) all
rights to sue for past, present and future infringements or misappropriations
thereof and (vi) all other rights corresponding thereto throughout the world.

“Proceeds” means “proceeds” as such term is defined in section 9-102 of the UCC
and, in any event, shall include, without limitation, all dividends or other
income from the Collateral, collections thereon or distributions with respect
thereto.

“Secured Obligations” has the meaning set forth in Section 3.

“Trademarks” means all of the following, now owned or hereafter acquired by the
Grantor: (i) all trademarks (including service marks and trade names, whether
registered or at common law), registrations and applications therefor, and the
entire product lines and goodwill of the Grantor’s business connected therewith
and symbolized thereby, (ii) all renewals thereof, (iii) all income, royalties,
damages and payments now and hereafter due or payable or both with respect
thereto, including, without limitation, damages and payments for past or future
infringements or misappropriations thereof, (iv) all rights to sue for past,
present and future infringements or misappropriations thereof and (v) all other
rights corresponding thereto throughout the world.

“Trade Secrets” means all of the following, now owned or hereafter acquired by
the Grantor: (i) trade secrets, (ii) income, royalties, damages and payments now
and hereafter due and/or payable to the Grantor with respect to trade secrets,
including, without limitation, damages and payments for past or future
infringements or misappropriations thereof, (iii) rights to sue for past,
present and future infringements or misappropriations of trade secrets, and
(iv) all other rights corresponding to trade secrets throughout the world.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Delaware or, when the laws of any other state govern the method or
manner of the perfection or enforcement of any security interest in any of the
Collateral, the Uniform Commercial Code as in effect from time to time in such
state.

 

2



--------------------------------------------------------------------------------

2. Grant of Security Interest. Subject to the rights granted previously to BLU
Investors LLC pursuant to a security agreement dated February 27, 2015, which
are in all respects superior to the rights of Secured Party hereunder, the
Grantor hereby pledges and grants to the Secured Party, and hereby creates a
continuing First Priority lien and security interest in favor of the Secured
Party in and to all of its right, title and interest in and to the following,
wherever located, whether now existing or hereafter from time to time arising or
acquired (collectively, the “Collateral”):

(a) all fixtures and personal property of every kind and nature including all
accounts (including health-care-insurance receivables), goods (including
inventory and equipment), documents (including, if applicable, electronic
documents), instruments, promissory notes, chattel paper (whether tangible or
electronic), letters of credit, letter-of-credit rights (whether or not the
letter of credit is evidenced by a writing), securities and all other investment
property, commercial tort claims described on Schedule 1 hereof as supplemented
by any written notification given by the Grantor to the Secured Party pursuant
to Section 4(e), general intangibles (including all payment intangibles),
Patents, Trademarks, Copyrights, Trade Secrets, money, deposit accounts, and any
other contract rights or rights to the payment of money; and

(b) all Proceeds and products of each of the foregoing, all books and records
relating to the foregoing, all supporting obligations related thereto, and all
accessions to, substitutions and replacements for, and rents, profits and
products of, each of the foregoing, and any and all Proceeds of any insurance,
indemnity, warranty or guaranty payable to the Grantor from time to time with
respect to any of the foregoing.

3. Secured Obligations. The Collateral secures the due and prompt payment and
performance of the following (collectively, the “Secured Obligations”):

(a) the obligations of the Grantor from time to time arising under the Note,
this Agreement or otherwise with respect to the due and prompt payment of the
principal of and premium, if any, and interest on the Loan (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding), when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise; and

(b) all other covenants, duties, debts, obligations and liabilities of any kind
of the Grantor under or in respect of the Note, this Agreement or any other
document made, delivered or given in connection with any of the foregoing.

4. Perfection of Security Interest and Further Assurances.

(a) The Grantor shall, from time to time, as may be required by the Secured
Party with respect to all Collateral, promptly take all actions as may be
requested by the Secured Party to perfect the security interest of the Secured
Party in the Collateral, including, without limitation, with respect to all
Collateral over which control may be obtained within the meaning of sections
8-106, 9-104, 9-105, 9-106 and 9-107 of the UCC, section 201 of the federal
Electronic Signatures in Global and National Commerce Act and, as the case may
be, section 16 of the Uniform Electronic Transactions Act, as applicable, the
Grantor shall promptly take all actions as may be requested from time to time by
the Secured Party so that control of such Collateral is obtained and at all
times held by the Secured Party. All of the foregoing shall be at the sole cost
and expense of the Grantor.

 

3



--------------------------------------------------------------------------------

(b) The Grantor hereby irrevocably authorizes the Secured Party at any time and
from time to time to file in any relevant jurisdiction any financing statements
and amendments thereto that contain the information required by Article 9 of the
UCC of each applicable jurisdiction for the filing of any financing statement or
amendment relating to the Collateral, including any financing or continuation
statements or other documents for the purpose of perfecting, confirming,
continuing, enforcing or protecting the security interest granted by the Grantor
hereunder, without the signature of the Grantor where permitted by law,
including the filing of a financing statement describing the Collateral as all
assets now owned or hereafter acquired by the Grantor, or words of similar
effect. The Grantor agrees to provide all information required by the Secured
Party pursuant to this Section promptly to the Secured Party upon request.

(c) The Grantor hereby further authorizes the Secured Party to file with the
United States Patent and Trademark Office and the United States Copyright Office
(and any successor office and any similar office in any state of the United
States or in any other country) this Agreement, that certain Intellectual
Property Security Agreement entered into between the Grantor and the Secured
Party as of the date hereof and any other documents for the purpose of
perfecting, confirming, continuing, enforcing or protecting the security
interest granted by the Grantor hereunder, without the signature of the Grantor
where permitted by law.

(d) If the Grantor shall at any time hold or acquire any certificated
securities, promissory notes, tangible chattel paper, negotiable documents or
warehouse receipts relating to the Collateral, the Grantor shall promptly
endorse, assign and deliver the same to the Secured Party, accompanied by such
instruments of transfer or assignment duly executed in blank as the Secured
Party may from time to time specify.

(e) If the Grantor shall at any time hold or acquire a commercial tort claim,
the Grantor shall (i) promptly notify the Secured Party in a writing signed by
the Grantor of the particulars thereof and grant to the Secured Party in such
writing a security interest therein and in the proceeds thereof, all upon the
terms of this Agreement, with such writing to be in form and substance
satisfactory to the Secured Party and (ii) deliver to the Secured Party an
updated Schedule 1.

(f) The Grantor agrees that at any time and from time to time, at the expense of
the Grantor, the Grantor will promptly execute and deliver all further
instruments and documents, obtain such agreements from third parties, and take
all further action, that may be necessary or desirable, or that the Secured
Party may reasonably request, in order to perfect and protect any security
interest granted hereby or to enable the Secured Party to exercise and enforce
its rights and remedies hereunder or under any other agreement with respect to
any Collateral.

5. Representations and Warranties. The Grantor represents and warrants as
follows:

(a) It is a limited liability company validly existing and in good standing
under the laws of the State of Delaware, and has the requisite power and
authority to own its properties and assets and to transact the businesses in
which it presently is engaged or proposes to be engaged, and has full power,
authority and legal right to borrow the Loan and pledge the Collateral pursuant
to this Agreement.

 

4



--------------------------------------------------------------------------------

(b) Each of this Agreement and the Note has been duly authorized, executed and
delivered by the Grantor and constitutes a legal, valid and binding obligation
of the Grantor enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and subject to equitable principles
(regardless of whether enforcement is sought in equity or at law).

(c) No authorization, approval, or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the
borrowing of the Loan and the pledge by the Grantor of the Collateral pursuant
to this Agreement or for the execution and delivery of the Note and this
Agreement by the Grantor or the performance by the Grantor of its obligations
thereunder.

(d) The execution and delivery of the Note and this Agreement by the Grantor and
the performance by the Grantor of its obligations thereunder, will not violate
any provision of any applicable law or regulation or any order, judgment, writ,
award or decree of any court, arbitrator or governmental authority, domestic or
foreign, applicable to the Grantor or any of its property, or the organizational
or governing documents of the Grantor or any agreement or instrument to which
the Grantor is party or by which it or its property is bound.

(e) Any Collateral consisting of securities have been duly authorized and
validly issued, and are fully paid and non-assessable and subject to no options
to purchase or similar rights. The Grantor holds no commercial tort claims
except as indicated on Schedule 1. None of the Collateral constitutes, or is the
proceeds of, “farm products” as defined in section 9-102(a)(34) of the UCC. None
of the account debtors or other persons obligated on any of the Collateral is a
governmental authority covered by the Federal Assignment of Claims Act or like
federal, state or local statute or rule in respect of such Collateral. The
Grantor has at all times operated its business in compliance with all applicable
provisions of the federal Fair Labor Standards Act, as amended, and with all
applicable provisions of federal, state and local statutes and ordinances
dealing with the control, shipment, storage or disposal of hazardous materials
or substances.

(f) At the time the Collateral becomes subject to the lien and security interest
created by this Agreement, the Grantor will be the sole, direct, legal and
beneficial owner thereof, free and clear of any lien, security interest,
encumbrance, claim, option or right of others except for the security interest
created by this Agreement.

(g) The pledge of the Collateral pursuant to this Agreement creates a valid and
perfected First Priority security interest in the Collateral, securing the
payment and performance when due of the Secured Obligations.

(h) The Grantor has taken all action required on its part for control (as
defined in sections 8-106, 9-104, 9-105, 9-106 and 9-107 of the UCC, section 201
of the federal Electronic Signatures in Global and National Commerce Act and, as
the case may be, section 16 of the Uniform Electronic Transactions Act, as
applicable) to have been obtained by the Secured Party over all Collateral with
respect to which such control may be obtained pursuant to the UCC. No person
other than the Secured Party has control or possession of all or any part of the
Collateral.

 

5



--------------------------------------------------------------------------------

6. Covenants. The Grantor covenants as follows:

(a) The Grantor will not, without providing at least thirty (30) days prior
written notice to the Secured Party, change its legal name, identity, type of
organization, jurisdiction of organization, corporate structure, or location of
its chief executive office or its principal place of business or its
organizational identification number. The Grantor will, prior to any change
described in the preceding sentence, take all actions reasonably requested by
the Secured Party to maintain the perfection and priority of the Secured Party’s
security interest in the Collateral.

(b) The Collateral, to the extent not delivered to the Secured Party pursuant to
Section 4, will be kept at the Grantor’s principal place of business and the
Grantor will not remove the Collateral from such locations without providing at
least thirty (30) days prior written notice to the Secured Party. The Grantor
will, prior to any change described in the preceding sentence, take all actions
reasonably required by the Secured Party to maintain the perfection and priority
of the Secured Party’s security interest in the Collateral.

(c) The Grantor shall, at its own cost and expense, defend title to the
Collateral and the First Priority lien and security interest of the Secured
Party therein against the claim of any person claiming against or through the
Grantor and shall maintain and preserve such perfected First Priority security
interest for so long as this Agreement shall remain in effect.

(d) The Grantor will not sell, offer to sell, dispose of, convey, assign or
otherwise transfer, grant any option with respect to, restrict, or grant,
create, permit or suffer to exist any mortgage, pledge, lien, security interest,
option, right of first offer, encumbrance or other restriction or limitation of
any nature whatsoever on, any of the Collateral or any interest therein except
(i) as expressly provided for in the Note or herein, (ii) to Tua Autoworks
Holdings S.àr.l., a company to be formed under the laws of Luxembourg or
(iii) with the prior written consent of the Secured Party.

(e) The Grantor will keep the Collateral in good order and repair and will not
use the same in violation of law or any policy of insurance thereon. The Grantor
will permit the Secured Party, or its designee, to inspect the Collateral at any
reasonable time, wherever located.

(f) The Grantor will pay promptly when due all taxes, assessments, governmental
charges, and levies upon the Collateral or incurred in connection with the use
or operation of the Collateral or incurred in connection with this Agreement.

(g) The Grantor will continue to operate its business in compliance with all
applicable provisions of the federal Fair Labor Standards Act, as amended, and
with all applicable provisions of federal, state and local statutes and
ordinances dealing with the control, shipment, storage or disposal of hazardous
materials or substances.

7. Secured Party Appointed Attorney-in-Fact. The Grantor hereby appoints the
Secured Party the Grantor’s attorney-in-fact, with full authority in the place
and stead of the Grantor and in the name of the Grantor or otherwise, from time
to time during the continuance of an Event of Default, in the Secured Party’s
discretion to take any action and to execute any instrument which the Secured
Party may deem necessary or advisable to accomplish the purposes of this

 

6



--------------------------------------------------------------------------------

Agreement (but the Secured Party shall not be obligated to and shall have no
liability to the Grantor or any third party for failure to do so or take
action). This appointment, being coupled with an interest, shall be irrevocable.
The Grantor hereby ratifies all that said attorneys shall lawfully do or cause
to be done by virtue hereof.

8. Secured Party May Perform. If the Grantor fails to perform any obligation
contained in this Agreement, the Secured Party may itself perform, or cause
performance of, such obligation, and the expenses of the Secured Party incurred
in connection therewith shall be payable by the Grantor; provided that the
Secured Party shall not be required to perform or discharge any obligation of
the Grantor.

9. Reasonable Care. The Secured Party shall have no duty with respect to the
care and preservation of the Collateral beyond the exercise of reasonable care.
The Secured Party shall be deemed to have exercised reasonable care in the
custody and preservation of the Collateral in its possession if the Collateral
is accorded treatment substantially equal to that which the Secured Party
accords its own property, it being understood that the Secured Party shall not
have any responsibility for (a) ascertaining or taking action with respect to
any claims, the nature or sufficiency of any payment or performance by any party
under or pursuant to any agreement relating to the Collateral or other matters
relative to any Collateral, whether or not the Secured Party has or is deemed to
have knowledge of such matters, or (b) taking any necessary steps to preserve
rights against any parties with respect to any Collateral. Nothing set forth in
this Agreement, nor the exercise by the Secured Party of any of the rights and
remedies hereunder, shall relieve the Grantor from the performance of any
obligation on the Grantor’s part to be performed or observed in respect of any
of the Collateral.

10. Remedies Upon Default. If any Event of Default shall have occurred and be
continuing:

(a) The Secured Party, without any other notice to or demand upon the Grantor,
may assert all rights and remedies of a secured party under the UCC or other
applicable law, including, without limitation, the right to take possession of,
hold, collect, sell, lease, deliver, grant options to purchase or otherwise
retain, liquidate or dispose of all or any portion of the Collateral. If notice
prior to disposition of the Collateral or any portion thereof is necessary under
applicable law, written notice mailed to the Grantor at its notice address as
provided in Section 13 hereof ten (10) days prior to the date of such
disposition shall constitute reasonable notice, but notice given in any other
reasonable manner shall be sufficient. So long as the sale of the Collateral is
made in a commercially reasonable manner, the Secured Party may sell such
Collateral on such terms and to such purchaser(s) as the Secured Party in its
absolute discretion may choose, without assuming any credit risk and without any
obligation to advertise or give notice of any kind other than that necessary
under applicable law. Without precluding any other methods of sale, the sale of
the Collateral or any portion thereof shall have been made in a commercially
reasonable manner if conducted in conformity with reasonable commercial
practices of creditors disposing of similar property. To the extent permitted by
applicable law, the Grantor waives all claims, damages and demands it may
acquire against the Secured Party arising out of the exercise by it of any
rights hereunder. The Grantor hereby waives and releases to the fullest extent
permitted by law any right or equity of redemption with respect to the
Collateral, whether before or after sale hereunder, and all rights, if any, of
marshalling the Collateral and any other security for the Secured Obligations or
otherwise. At any such sale,

 

7



--------------------------------------------------------------------------------

unless prohibited by applicable law, the Secured Party or any custodian may bid
for and purchase all or any part of the Collateral so sold free from any such
right or equity of redemption. Neither the Secured Party nor any custodian shall
be liable for failure to collect or realize upon any or all of the Collateral or
for any delay in so doing, nor shall it be under any obligation to take any
action whatsoever with regard thereto. The Secured Party shall not be obligated
to clean-up or otherwise prepare the Collateral for sale.

(b) Any cash held by the Secured Party as Collateral and all cash Proceeds
received by the Secured Party in respect of any sale of, collection from, or
other realization upon all or any part of the Collateral shall be applied in
whole or in part by the Secured Party to the payment of expenses incurred by the
Secured Party in connection with the foregoing or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Secured Party hereunder, including reasonable attorneys’ fees,
and the balance of such proceeds shall be applied or set off against all or any
part of the Secured Obligations in such order as the Secured Party shall elect.
Any surplus of such cash or cash Proceeds held by the Secured Party and
remaining after payment in full of all the Secured Obligations shall be paid
over to the Grantor or to whomsoever may be lawfully entitled to receive such
surplus. The Grantor shall remain liable for any deficiency if such cash and the
cash Proceeds of any sale or other realization of the Collateral are
insufficient to pay the Secured Obligations and the fees and other charges of
any attorneys employed by the Secured Party to collect such deficiency.

(c) If the Secured Party shall determine to exercise its rights to sell all or
any of the Collateral pursuant to this Section, the Grantor agrees that, upon
request of the Secured Party, the Grantor will, at its own expense, do or cause
to be done all such acts and things as may be necessary to make such sale of the
Collateral or any part thereof valid and binding and in compliance with
applicable law.

11. No Waiver and Cumulative Remedies. The Secured Party shall not by any act
(except by a written instrument pursuant to Section 12), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default. All rights and remedies
herein provided are cumulative and are not exclusive of any rights or remedies
provided by law.

12. Amendments, Waivers and Consents. None of the terms or provisions of this
Agreement may be amended, modified, supplemented or waived, and no consent to
any departure by the Grantor therefrom shall be effective unless the same shall
be in writing and signed by the Secured Party and the Grantor, and then such
amendment, modification, supplement, waiver or consent shall be effective only
in the specific instance and for the specific purpose for which made or given.

13. Severability. The provisions of this Agreement are severable, and if any
clause or provision shall be held invalid or unenforceable in whole or in part
in any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction and shall not in
any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.

 

8



--------------------------------------------------------------------------------

14. Addresses for Notices. All notices and other communications provided for in
this Agreement shall be in writing and shall be given in the manner and become
effective as set forth in the Note, and addressed to the respective parties at
their addresses as specified on the signature pages hereof or as to either party
at such other address as shall be designated by such party in a written notice
to each other party.

15. Continuing Security Interest; Further Actions. This Agreement shall create a
continuing First Priority lien and security interest in the Collateral and shall
(a) subject to Section 16, remain in full force and effect until payment and
performance in full of the Secured Obligations, (b) be binding upon the Grantor,
its successors and assigns, and (c) inure to the benefit of the Secured Party
and its successors, transferees and assigns; provided that the Grantor may not
assign or otherwise transfer any of its rights or obligations under this
Agreement without the prior written consent of the Secured Party. Without
limiting the generality of the foregoing clause (c), any assignee of the Secured
Party’s interest in any agreement or document which includes all or any of the
Secured Obligations shall, upon assignment in accordance with Section 13 of the
Note, become vested with all the benefits granted to the Secured Party herein
with respect to such Secured Obligations.

16. Termination; Release. On the earlier of (i) the date on which all Secured
Obligations have been paid and performed in full or (ii) the date of the
execution of a Development Agreement with the Government of Italy related to the
establishment and financing of automotive manufacturing, assembly and retail
operations in Italy, this Agreement will be terminated without any further
action required by the parties and the Secured Party will, at the request and
sole expense of the Grantor, (a) duly assign, transfer and deliver to or at the
direction of the Grantor (without recourse and without any representation or
warranty) such of the Collateral as may then remain in the possession of the
Secured Party, together with any monies at the time held by the Secured Party
hereunder, and (b) execute and deliver to the Grantor a proper instrument or
instruments acknowledging the satisfaction and termination of this Agreement.

17. Governing Law. This Agreement and any claim, controversy, dispute or cause
of action (whether in contract or tort or otherwise) based upon, arising out of
or relating to this Agreement and the transactions contemplated hereby shall be
governed by, and construed in accordance with, the laws of the State of
Delaware.

18. Counterparts; Entire Agreement. This Agreement and any amendments, waivers,
consents or supplements hereto may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all taken together shall constitute a single contract. Delivery of
an executed counterpart of a signature page to this Agreement by facsimile or in
electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Agreement. This Agreement and the Note
constitute the entire contract among the parties with respect to the subject
matter hereof and supersede all previous agreements and understandings, oral or
written, with respect thereto.

[SIGNATURE PAGE FOLLOWS]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

BLU Autoworks LLC, as Grantor By:  

Anthony J. Bonidy

Name:   Anthony J. Bonidy Title:   Manager Address for Notices:

BLU Autoworks LLC

c/o LCV Capital Management, LLC

Centre City Tower, Suite 705

650 Smithfield Street

Pittsburgh, PA 15222

Attn: Lodovico C. de Visconti

Deer Valley Corporation, as Secured Party By:  

J. Steven Lawler

Name:   J. Steven Lawler Title:   Vice President - Finance Address for Notices:

Deer Valley Corporation

205 Carriage Street

Guin, AL 35563

Attn: J. Steven Lawler

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

COMMERCIAL TORT CLAIMS

None.